Title: To James Madison from Thomas Wilson, 18 March 1812 (Abstract)
From: Wilson, Thomas
To: Madison, James


18 March 1812. Wishes to make a proposal “of considerable magnitude and importance but feels unwilling to hazard the chagrin of an unsuccessful overture unless it could be confidential.” Requests to be informed whether the proposal “would be held strictly confidential and returned to the undersigned in case it should be deemed in no wise to contain or imply anything improper but inexpedient to approve or accede to it.” Describes himself as “a private citizen” who is unknown to JM. Is confident that JM “is better qualified than any other person to decide upon the abstract merit of the proposition contemplated after which the undersigned may procure or not the vouchers of his own character as occasion may require.”
